John M. Kellogg, P. J. (dissenting):
We cannot question the decision of the Commission on a question of fact. Concededly the deceased employee had an *9injury or pimple in his nose, which had been lanced, and he wore gauze in the nostril. The evidence indicated that the anthrax germ lodged there and caused his death.
In Richardson v. Greenberg (188 App. Div. 248) we, by a divided court, three to two, held that the mere inhalation or lodgment of a glanderous germ in the nose, although the contact with the germ arose out of the employment, was not an injury arising out of the employment. There the abrasion of the mucous membrane, through which the germ entered, was supposed to have taken place outside of the employment. I think there is evidence here to show that the infection took place in the course of the employment; but if it took place otherwise, I wish to repeat the views expressed in my dissenting opinion in the Richardson case.
In Matter of Eldridge v. Endicott, Johnson & Co. (228 N. Y. 21), recently decided by the Court of Appeals, it was held that judicial notice could not be taken that by handling animals, or hides of animals, anthrax was liable to follow. But in this case we have affirmative evidence upon that subject. The inspector of the defendant says that he was informed from one source that the employee had anthrax. He was asked: “ Did you then know the source of anthrax? A. Yes, I know it comes from animals, from the hide or skin of animals. Q. And you knew he was handling animals? A. Yes. Q. So that if he had anthrax it would be your conclusion that he got it while in your employment? A. Of course, I couldn’t swear to that. * * * Q. When you say no accident was reported to you, you mean you concluded that anthrax is not an accident and therefore no accident was reported to you? A. Aman might take anthrax through an abrasion of the skin, handling a horse, and have no accident. * * * Q. If anthrax was an accident, was an accident reported to you? A. By the physician, in his judgment, what he thought was anthrax.”
The widow says that the husband was handling a diseased horse; she did not know what the disease was. The employer could have furnished evidence upon that subject but failed to do so.
Dr. Awerta swore: “ Q. Did you think of anthrax? A. I asked him the first time, when he was in my office, and he led me to believe he had nothing to do with animals, that what *10he did was more in a clerking capacity, and I ruled that out.” The evidence conclusively proves that he was not employed in a clerking capacity, but was handling horses. We quote from Dr. Eberle: “ Q. The reason I say that is because those are pathomonic places; the people get it because they work around these hides and skins and they scratch themselves or they shave themselves and so they get it? A. They might scratch their nose.”
The evidence of the doctors indicates that in a case of this kind, if the man is working around horses, anthrax is one of the first things thought about. The history of the trial shows that the only inquiry about anthrax was as to whether that was the cause of death; it was assumed and not denied that if he had anthrax it arose from his handling horses. This case, therefore, differs from the Eldridge case. I favor an affirmance.
Award reversed and matter remitted to the Commission.